Citation Nr: 9906029	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
Scheuermann's Disease with status post anterior spinal 
release and posterior spinal fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1990 to July 1994.

This appeal to the Board of Veterans' Appeals (the Board) 
arose from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO, in pertinent part, granted entitlement to 
service connection for Scheuermann's disease with status post 
anterior spinal release and posterior spinal fusion with 
assignment of a 20 percent evaluation, and for major 
depression with assignment of a 10 percent evaluation.

In March 1995 the RO hearing officer granted an increased 
evaluation of 30 percent for major depression and affirmed 
the 20 percent evaluation for the appellant's low back 
disability.

In view of the appellant's relocation to a new residence, the 
RO in Phoenix assumed jurisdiction of her appeal.

In December 1997 the RO, in pertinent part, recharacterized 
the service-connected psychiatric disability as paranoid 
schizophrenia and granted a 100 percent schedular evaluation.  
The 20 percent evaluation for the low back disability was 
continued.

In February 1999 the appellant submitted to the Board of 
Veterans' Appeals (Board) additional evidence in support of 
her claim for an increased evaluation for her low back 
disability, and waived initial jurisdiction of this evidence 
by the RO.  The appellant also specified it was her desire 
that her case not be remanded to the RO or that there be any 
further delay in the appellate review of her case by the 
Board.  The Board construes the appellant's February 1999 
correspondence as a withdrawal of her July 1996 request for a 
hearing before a Member of the Board at the RO.


FINDING OF FACT

Scheuermann's Disease with status post anterior spinal 
release and posterior spinal fusion, is productive of 
pronounced impairment. 


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for 
Scheuermann's Disease with status post anterior spinal 
release and posterior spinal fusion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities (i.e., knees), the issue has also been 
raised with regard to back disabilities, more specifically 
the applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.





In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  VAOPGCPREC 
37-97 (O.G.C. Prec. 37-97).

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent when slight, 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  




Under Diagnostic Code 5293, for intervertebral disc syndrome, 
zero percent is warranted when postoperative cured; a 10 
percent rating is assignable when mild; a 20 percent rating 
is assignable when moderate with recurring attacks; a 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief; and a 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998)

Factual Background

Clinical information is of record relating to the veteran's 
care in service, including summary reports from the spinal 
surgery director who cared for her at Walter Reed Army 
Medical Center (AMC).  

On file are VA treatment reports dated intermittently during 
the 1990's showing the veteran was seen regularly for back 
symptomatology including pain.

VA conducted a general medical examination of the appellant 
in September 1994.  The physician noted the appellant had a 
chronic history of scoliotic and hyperpkyphotic disease of 
her spine diagnosed after a motor vehicle accident.  She 
reported increasing pain involving her entire spine.  In 
August 1993 she had undergone anterior spinal release and 
posterior spinal fusion.  Pertinent findings obtained on 
examination show there was a long, surgical scar on the back 
and a left thoracotomy scar.  The joints showed no signs of 
acute inflammation.  X-ray of the spine disclosed status post 
spinal fusion.  The final diagnosis was status post anterior 
spinal release and posterior spinal fusion.

VA conducted a special orthopedic examination of the 
appellant in September 1994.  She reported that parachuting 
had aggravated her spine.  A Harrington rod was inserted from 
the pelvis to do posterior spinal fusion and posterior 
anterior spinal release.  She complained of pain in the 
bilateral clavicles and right shoulder.  A hard seat hurt her 
coccyx.  She was limited physically by her back.  She felt 
drained and burned out.  She described numbness of the arms 
and legs.

Objectively the veteran had a normal gait.  There was a scar 
from the base of the cervical spine to the lumbar area.  
There was a 6 1/2" scar at the lateral right rib cage for 
removal of the part of the sixth rib.  In view of insertion 
of a Harrington rod, the examiner dispense with range of 
motion studies of the spine.  Straight leg raising was 
negative bilaterally.  Patrick's. Goldthwaite's, and 
Lasegue's signs were negative bilaterally.  The mid-thighs 
measured 16" bilaterally and mid-calves measured 11" 
bilaterally.  The mid-forearm measured 8 1/2" bilaterally.  X-
rays of the cervical spine revealed a spinal fusion with a 
Harrington's rod.  The relevant examination diagnosis was 
status post spinal fusion.

In March 1995 and April 1996 the appellant presented 
testimony in support of her claim for increased compensation 
benefits before a hearing officer at the RO.  

In a May 1996 statement, that physician reported that the 
veteran had been seen at Walter Reed AMC with severe 
Scheuermann's kyphosis measuring 79 degrees that was markedly 
painful.  She underwent a prolonged trial of non-operative 
management which was unsuccessful.  On August 30, 1993, the 
veteran underwent an anterior thoracotomy with anterior 
osteotomies, diskectomies and fusions from T4/5 through T-
10/11.  She then underwent an instrumented posterior spinal 
fusion from T-2 to L-2.  He described this as very major 
surgery.  

Thereafter, the veteran improved compared to her preoperative 
baseline, but the spinal surgery director felt that she was 
and probably always would be significantly limited by her 
condition.  Specifically, he stated that she would not be 
able to engage in heavy or moderately heavy physical 
activities and would probably always have a baseline level of 
pain. 

A September 1996 VA X-ray report shows Harrington rods 
present in the thoracic spine.  Dextroscoliosis was present 
in the thoracolumbar spine.  Levoscoliosis was present in the 
upper thoracic spine.  The Harrington rods maintained 
alignment of the thoracic and thoracolumbar spine.  Scoliosis 
was present in the sacroiliac joints and this was only partly 
controlled by the Harrington rods. 

In December 1996 the Walter Reed AMC physician reported that 
while 1993 films showed the fusion was healing nicely, the 
veteran reported that she felt fatigued most of the time; 
regularly took Tylenol-4 and Ibuprofen for pain relief (both 
narcotic and non-narcotic); was only able to lead a light 
active lifestyle; was in pain more than 16 hours per day but 
less than 24 hour per day; was unable to work because of her 
back; was unable to lift 30-40 pounds; sitting was limited to 
30 minutes or less; standing was limited to 30 minutes or 
less; regularly missed social activities because of her back; 
pain interfered with sexual activity; on a visual analog pain 
scale she rated her pain at 80 mm. out of 100 mm. with 100 
being the worst pain she can imagine; and on a pain drawing 
she indicated pain along her spine, her thoracotomy incision 
and in all 4 extremities.

The physician stated he felt that she had reached the maximum 
benefit from surgical intervention, and that it was highly 
unlikely that she would have any spontaneous improvement in 
her condition in the future.  

VA clinical records confirm that the veteran has had ongoing 
problems with recurrent low back pain since a parachute jump 
accident in service and subsequent insertion of a Harrington 
rod.  A notation in January 1997 was that her back problem 
had caused her to be unable to work.

A February 1999 private physician's prescription pad of 
record shows he prescribed DMSA, 500 mg., #25.  

A February 1999 report of comprehensive orthopedic and 
neurological evaluations by D.S.W., M.D. is also of record.  
The veteran exhibited a 39 cm. scar stretching from T-1 
through the proximal lumbar region.  The scar was not tender.  
The thoracic spine showed mildly pronounced thoracic kyphosis 
and mild scoliosis.




Cervical and thoracic ranges of motion were within normal and 
functional limits, respectively.  X-rays of the thoracic and 
lumbosacral spines showed the extensive surgical site and the 
Harrington rods throughout the thoracic spine.  There was one 
screw that was apparently backing up that needed to be 
repaired.  

The lumbar spine X-rays showed degenerative disc disease at 
L-5/S-1 with a mild scoliosis.  Pertinent diagnosis was 
status post extensive thoracic fusion with Harrington rod 
placement secondary to a diagnosis of Scheuermann's kyphosis 
.  The veteran was to be referred to another physician for 
the screw replacement.

The physician specifically noted that the veteran had 
complained of pain from the thorax to the coccyx in addition 
to right foot pain, right sided thoracic, arm and shoulder 
pinching.  She said that she had had the thoracic pain ever 
since surgery, but that it had gotten worse.  She said that 
she occasionally had numbness and tingling in both arms.  
There had been no weakness or bowel or bladder dysfunction.  
Her pain was not at night but was exacerbated by prolonged 
walking or standing or sitting.  She had some aching in the 
wrist and elbows, knees, ankles and hips; she also had 
extremity coolness.  Other evaluative tests had been done by 
another physician to determine whether she had any other 
underlying illness.  The rheumatoid factor had been normal.

Analysis

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the facts 
relevant to the issues on appeal have been sufficiently 
developed for an equitable disposition thereof, and, 
accordingly, the statutory obligation of VA to assist the 
veteran in the development of her claim has been satisfied in 
accordance with 38 U.S.C.A. § 5107(a).




On file are VA and private comprehensive examinations and VA 
outpatient clinical reports for use in comparing the nature 
of any deterioration in the veteran's back disability.  The 
data of record are clearly adequate to provide a sound 
evidentiary basis for an equitable judgment of the current 
status of her residual back problems.

Clinical treatment records confirm the veteran's contention 
that serious and ongoing back pain has been demonstrated as a 
recurrent problem.  The nature of her back surgery was 
extensive, and the nontender scar extends the entire length 
of her spine.  She has described the pain as extending that 
entire length as well, as well as radiating into the upper 
extremities in particular, and causing problems elsewhere.  
Her symptoms are exacerbated by prolonged standing, sitting 
or walking.  

The Harrington rod insertion has managed to stabilize the 
back somewhat, particularly at the higher portions thereof, 
but the appellant still has major elements of kyphosis and 
scoliosis, and her lumbosacral motions are limited.

The veteran has clearly identified and consistently 
demonstrated sensory changes with radiation of symptomatology 
into her right foot, her right side and thoracic areas and 
arm, and perhaps her shoulder on occasion.  Her pain is 
virtually incessant, significant and ongoing, for which she 
takes both narcotic and non-narcotic medications on a 
continuing basis with no significant relief.  All in all, the 
evidence provides a fairly unequivocal and relatively 
objective report of clinical findings as mandated by DeLuca.  

On review of the extensive evidence in the file, the Board 
finds that it is clearly the aggregate of the evidence rather 
than any singular or isolated fact-finding examination which 
provides the most accurate reflection of the day to day 
functional impairment due to the low back disability.  

And while the Board would not diminish the observations of 
any given examiner, it is more productive to utilize all of 
the extensive data in a case such as this, to include 
opinions of more than one physician, as well as objective 
tests such as X-rays, etc., as a package of evidence, and 
record the nature of the every-day impairment rendered rather 
than selecting one or another specific examination report.  
In this regard, it is also particularly helpful to have a 
current assessment by the Walter Reed AMC physician who did 
the original inservice surgery in 1993.

The veteran has recurrent complaints of daily pain in the 
lumbar spine and numbness and tingling in her extremities 
particularly when moving.  She is unable to bend to do many 
activities of daily living.  Her back causes her to be easily 
fatigued, and every-day activities are to one extent or 
another also hindered to include sexual relations.  And while 
the range of motions were not totally compromised, they are 
nonetheless significant, and the secondary pain and 
functional limitations associated therewith are clearly of 
great impact.

In rating the veteran's spinal spine impairment, the Board 
finds that given all of the alternative provisions available, 
there is an adequate and ample basis for rating the low back 
degenerative joint disease under Diagnostic Code 5293, as 
provided for intervertebral disc syndrome, the code selected 
by the RO.

In this regard, and considering the impact of pain and other 
functional losses, there is certainly at least overall severe 
involvement and an opinion to this effect by a physician is 
of record.  Moreover, the distribution of radiating symptoms 
is clearly identified by neurological examiners who confirm 
on their own that there is adequate basis for finding root 
compression.  

These conclusions are backed-up by clinical findings, and the 
Board is constrained from rendering any judgments to the 
contrary absent objective evidentiary compulsion which is 
certainly not present hereunder.  [See Colvin, op. cit.].




Accordingly, the Board concludes that the veteran's current 
back disability, as a result of post-surgical Harrington rod 
placement due to Scheuermann's disease and most appropriately 
rated as intervertebral disc syndrome, is frequently greater 
than severe, and although findings are not unequivocal, given 
the presence of pronounced symptoms compatible with sciatic 
neuropathy and neurological findings appropriate to the 
vertebral site, with resolution of all doubt in the veteran's 
favor, the veteran's symptoms more nearly approximate the 
level of disablement contemplated in the 60 percent than the 
currently assigned 20 percent rating.  38 C.F.R. § 4.7.

However, while the range of motion is limited there is some 
movement, and thus ankylosis cannot be conceded.  Absent 
ankylosis or vertebral fracture, an evaluation in excess of 
60 percent is not warranted under any viable schedular 
alternatives as cited above.  This takes into account the 
various cited guidelines of 38 C.F.R. Part 4 as designated 
above and referenced in various Court holdings as mandatory 
considerations in such instances.  

Moreover, in view of the fact that the Board has presently 
assigned the maximum schedular evaluation for intervertebral 
disc syndrome under diagnostic code 5293, the Board need not 
evaluate the propriety of assigning a higher evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45.  
As to application of the criteria under 38 C.F.R. § 4.59, the 
Board notes that radiographic studies have not demonstrated 
an arthritic disease process and, in any event, service 
connection has not been granted for such disorder.  

Similarly, while one physician opined that the appellant is 
unable to work because of her back, the record shows that 
there are other salient factors involved in her lack of 
employment including some of those which have been considered 
and addressed in the grant of the 100 percent rating for her 
service-connected psychosis.  

The appellant's back disability has not rendered her 
disability picture unusual or exceptional in nature as to 
warrant referral of her case to the Director of the VA 
Compensation and Pension Service for consideration of an 
evaluation in excess of the granted 60 percent rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 60 percent for 
Scheuermann's Disease with status post anterior spinal 
release and posterior spinal fusion is granted, subject to 
the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


- 11 -



- 1 -


